DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed April 30, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed July 26, 2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPL cited does not include URL address from which the reference was retrieved.  See MPEP § 707.05(e) IV.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Objections
Claims 1 and 20 are objected to because the following elements lack proper antecedent basis in the claim(s):  
Claim 1 line 3: “the tension member”
Claim 20 line 1: “the hoistway”
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  This claim should be renumbered Claim 19.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 includes limitations pertaining to “the tension member”.  However there is a lack of antecedent basis for “the tension member” as the claim previously describes one or more tension members.  It is unclear whether applicants intend to reference the one or more tension members, or further limit the one or more tension members to a 
Claim 17 includes the limitation “wherein the one or more identifier elements are one or more of a bar code or an RFID tag”.  However there is a lack of antecedent basis for “the one or more identifier elements” as the claim previously describes a single identifier element.  It is unclear whether applicants intend to reference the identifier element, or introduce additional identifier elements.  For examining purposes, this limitation is interpreted as stating “wherein the identifier element is one of a bar code or an RFID tag”.  
Claims 8-12 depend from claim 7 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 7, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puranen et al. (US 2016/0311649 A1).
Claims 1 and 7: Puranen et al. discloses a tension member verification system of an elevator system, and an elevator system shown in FIG. 1 to comprise a hoistway, an elevator car (1) movable along the hoistway, a tension member (rope r) operably connected to the elevator car to move the elevator car along the hoistway, and a tension member verification system.  The tension member verification system includes identifier elements (code mark patterns 5) disposed at the tension member, where the identifier elements include configuration parameters (optical code marks 5a) (page 5 ¶ [0059]) corresponding to unique indicators of position of an elevator car, and therefore the tension member (page 7 ¶ [0064]), as can be seen from Fig. 13.  A detector made up of different sensors (6) is positioned and configured to verify/detect presence of the identifier elements and read the configuration parameters of the tension member (page 7 ¶ [0064]).  An elevator system controller (100) is operably connected to the detector and configured to determine speed of the elevator car based on received data from the detector, and take an action (decelerate the car) in operation of the elevator system based on said data (page 4 ¶ [0048]).  When sensing a binary position data as shown in Fig. 13, speed is determined based on sensed data at two different instances of time and compared, as is known in the art.  The elevator system controller then compares the detected configuration parameters to stored configuration parameters stored at the elevator system controller.
Claims 4 and 10: Puranen et al. discloses a tension member verification system and an elevator system where the action includes decelerating the car, as stated above.  
Claims 6 and 12: Puranen et al. discloses a tension member verification system and an elevator system as stated above, where the detector is fixed in a hoistway of the elevator system (page 1 ¶ [0008]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Puranen et al. (US 2016/0311649 A1) in view of Bosman (US 2020/0277732 A1).
Claims 2 and 8: Puranen et al. discloses a tension member verification system and an elevator system as stated above, but fails to disclose the identifier elements to be one or more of a bar code or an RFID tag.
However Bosman teaches a tension member verification system where identifier elements (ID tags 101) are shown in Figure 1B to be disposed at a tension member (rope 1) (page 6 ¶ [0049]).  The identifier elements are further shown to be RFID tags (page 2 ¶ [0021]).
Given the teachings of Bosman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tension member verification system and elevator system disclosed in Puranen et al. with providing the identifier elements to be RFID tags.  Doing so would “provide the advantage that the monitoring system is not identifying a retirement or maintenance criterium based on a macroscopic rope property but based on the historic health status of the rope” which can be programmed into the identifier elements, as taught in Bosman (pages 1-2 ¶ [0018]).
Claims 3, 5, 9, 11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Puranen et al. (US 2016/0311649 A1) in view of Hesselbein (US 2019/0062127 A1).
Claims 3 and 9: Puranen et al. discloses a tension member verification system and an elevator system as stated above, but fails to disclose the configuration parameters to include one or more of manufacturer, date of manufacturer or time of manufacturer.

Given the teachings of Hesselbein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tension member verification system and elevator system disclosed in Puranen et al. with providing the configuration parameters to include manufacturer.  Doing so would ensure the usage of tension members which are only associated with high quality manufacturers, thereby reducing the risk of premature wearing.
Claims 5 and 11: Puranen et al. discloses a tension member verification system and an elevator system as stated above, but fails to disclose the controller to take one or more actions when a result of the comparison indicates that an incorrect tension member is installed in the elevator system.
However Hesselbein teaches a tension member verification system where a controller takes an action (blocking operation) when a result of a comparison indicates that an incorrect tension member (rope) which is to be discarded is instead installed (page 2 ¶ [0016]).  The comparison includes configuration parameters indicating state of wear stored in the tension member (page 2 ¶ [0014]).
Given the teachings of Hesselbein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tension member verification system and elevator system disclosed in Puranen et al. with providing the configuration parameters to include manufacturer.  Doing so would reliably 
Claim 13: Puranen et al. discloses a method of verification of a tension member of an elevator system, where identifier elements (code mark patterns 5) of an installed tension member (rope r) of the elevator system are detected by a detector made up of different sensors (6) (page 7 ¶ [0064]).  Configuration parameters (optical code marks 5a) (page 5 ¶ [0059]) corresponding to unique indicators of position of an elevator car, and therefore the tension member are detected (page 7 ¶ [0064]) and transmitted to an elevator system controller (100) to determine speed of the elevator car based on received data from the detector (page 4 ¶ [0048]).  When sensing a binary position data as shown in Fig. 13, speed is determined based on sensed data at two different instances of time and compared, as is known in the art.  The elevator system controller then takes an action (decelerate the car) in operation of the elevator system based on said data (page 4 ¶ [0048]).  The elevator system controller then compares the detected configuration parameters to stored configuration parameters stored at the elevator system controller.  This reference fails to disclose the configuration parameters of a correct tension member of an elevator system to be stored and compared with the detected configuration parameters.
However Hesselbein teaches a method of verification of a tension member where configuration parameters (load spectrum) of a correct tension member corresponding to a maximum permitted load spectra are stored and compared with detected configuration parameters (page 5 ¶ [0054]) such that actions are taken in operation of the elevator system based on a result of the comparison (page 2 ¶ [0016]).  

Claim 14: Puranen et al. modified by Hesselbein discloses a method where the action includes decelerating the car, as stated above.  Therefore the action includes slowing operation of the elevator system to a speed below a normal operating speed, i.e. during movement of the elevator car while servicing a call.
Claim 15: Puranen et al. modified by Hesselbein discloses a method where the operation of the elevator system is slowed, as stated above.  These references fail to disclose the speed to be about 0.5 m/s.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the slowed speed to be about 0.5 m/s since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Doing so would allow for a gradual and comfortable stop for passengers.
Claim 16: Puranen et al. modified by Hesselbein discloses a method as stated above, but fails to disclose the controller to take one or more actions when a result of 
However Hesselbein teaches a method of verification of a tension member where a controller takes an action (blocking operation) when a result of a comparison indicates that an incorrect tension member (rope) which is to be discarded is instead installed (page 2 ¶ [0016]).  The comparison includes configuration parameters indicating state of wear stored in the tension member (page 2 ¶ [0014]).
Given the teachings of Hesselbein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Puranen et al. with providing the configuration parameters to include manufacturer.  Doing so would reliably prevent “ropes that are ready for replacement per se [to be] used again” as taught in Hesselbein (page 2 ¶ [0016]).  
Claim 17: Puranen et al. modified by Hesselbein discloses a method as stated above, but fails to disclose the identifier elements to be one or more of a bar code or an RFID tag.
However Hesselbein teaches a method of verification of a tension member where identifier elements are RFID tags (page 6 ¶ [0057]).
Given the teachings of Hesselbein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Puranen et al. with providing the identifier elements to be an RFID tag.  Doing so would allow “rope use parameters detected … and/or the operation parameters derived therefrom … such as the residual service life or the replacement 
Claim 18: Puranen et al. modified by Hesselbein discloses a method as stated above, but fails to disclose the configuration parameters to include one or more of manufacturer, date of manufacturer or time of manufacturer.
However Hesselbein teaches a method of verification of a tension member where configuration parameters (rope identification data) are stored at the tension member (rope) and include manufacturer (page 3 ¶ [0022]).
Given the teachings of Hesselbein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Puranen et al. with providing the configuration parameters to include manufacturer.  Doing so would ensure the usage of tension members which are only associated with high quality manufacturers, thereby reducing the risk of premature wearing.
Claim 20: Puranen et al. modified by Hesselbein discloses a method as stated above, where the detector is disclosed in Puranen et al. to be fixed in a hoistway (page 1 ¶ [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             March 12, 2022